Seevers, J.,
dissenting — In my judgment, the officer’s certificate to the deposition referred to in the foregoing opin*531ion contains all tbe statute requires it should, and that the court cannot properly add to or take anything from the statute. The provision as to reading the deposition to the witness is merely directory, and the statute does not require such fact to he stated in the certificate. It should be presumed that the officer did his duty, and read the deposition to the witness before he swore to it.
Reed, J., unites in this dissent.